DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/194,163 (filed 11-16-2018) now U.S. Patent 10,783,696, which is further a continuation of application no. 15/717,041 (filed 09-27-2017) now U.S. Patent 10,134,175, which is further a continuation of application no. 15/351,310 (filed 11-14-2016), U.S. Patent 9,786,091 which is further a continuation of application no. 14/246,068 (filed 04-05-2014), U.S. Patent 9,495,790.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/20 has been considered by the examiner as it is now complete in its formalities.  The IDS previously comprised of an incomplete bibliographic citation to an NPL reference (#1 on page 16 of 22) which has now been annotated to read: “About Early-Z Culling (Advance Z Pick), Author: cywater2000, Date: 2008-12-7, From: https://blog.csdn.net/cywater2000/article/details/3465300.” 

Allowable Subject Matter
Claims 1-19 are allowed.
The claims are still seen as allowable as per the Notice of Allowance of 09/23/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/1/21